Citation Nr: 1825210	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS).

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991, October 1991 to April 2003, and September 2003 to January 2007 in the United States Air Force. He was awarded the Southwest Asia service medal for his support of Operation Desert Shield-Storm in the Persian Gulf region.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of chronic fatigue syndrome and his symptoms of fatigue/tiredness are not a separate or identifiable condition, but are likely symptoms of an endocrine disability or other diagnosed medical conditions.

2. The Veteran does not have a diagnosis of fibromyalgia and his symptoms of musculoskeletal pain is not a separate or identifiable condition, but is likely a symptom related to an occupational accident the Veteran suffered or his other confirmed medical conditions.

3. The Veteran does not have a diagnosis of irritable bowel syndrome and his gastrointestinal symptoms are not a separate or identifiable condition, but are likely symptoms related to treatment for benign/precancerous polyps.


CONCLUSIONS OF LAW

1. The criteria for service connection for a chronic fatigue syndrome (CFS) have not been met. 38 U.S.C. §§ 1110, 1117, 1131 (West 2012); 38 C.F.R. § 3.303, 3.317 (2017).

2. The criteria for service connection for fibromyalgia have not been met. 38 U.S.C. §§ 1110, 1117, 1131 (West 2012); 38 C.F.R. § 3.303, 3.317 (2017).

3. The criteria for service connection for irritable bowel syndrome (IBS) have not been met. 38 U.S.C. §§ 1110, 1117, 1131 (West 2012); 38 C.F.R. § 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Service Connection for Persian Gulf Service

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2017). See Robinson v. Peake, 21 Vet. App. 545, 553, aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.

An "undiagnosed illness" is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Guiterrez v. Principi, 19 Vet. App. at 8-9. Lay persons are competent to report objective signs of illness. Id.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317 (a)(2), (3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317 (b) (2017).

The Board notes that the Veteran was initially denied service connection for his claimed disabilities in an August 2010 rating decision because Southwest Asia service could not be confirmed. After additional development by VA, the Veteran's service records confirmed that he served in the Southwest Asia theater of operations during the Persian Gulf War, consistent with the provisions of 38 C.F.R. § 3.317(e)(1) (2017).

The Veteran contends that one or more of his claimed disorders, including CFS, fibromyalgia, and IBS, may be related to environmental exposures during service in Southwest Asia.


Chronic Fatigue Syndrome

In a hearing before the undersigned VLJ, the Veteran testified that he is constantly fatigued and does not feel rested after sleep. See December 2017 Transcript. He stated that these symptoms of constant fatigue began after his deployment to Saudi Arabia in 1990. Along with fatigue, the Veteran reported concentration difficulties, forgetfulness, and headaches which affected his work for the VA police department.

The Veteran was afforded VA examinations to assess CFS in July 2010 and September 2017. The July 2010 examiner noted a history of fatigue with difficulty sleeping. The Veteran reported sleeping 2 to 3 hours the night before the examination. Along with fatigue, the Veteran reported headaches and a sore throat along with fatigue. The July 2010 examiner noted that the Veteran's symptoms were consistent with CFS, but that the Veteran's endocrine disabilities, diabetes mellitus and a hypothyroid condition, also presented with symptoms that were consistent with the Veteran's reported fatigue. The September 2017 examiner found there was insufficient evidence to establish a diagnosis of CFS.

The September 2017 examiner found there was insufficient evidence to establish a diagnosis of CFS despite the Veteran's reports of fatigue and pain. A neurology consult was performed in March 2016 and effectively ruled out CFS. After review of the Veteran's updated medical history, the examiner found that the diagnosis of CFS by the July 2010 examiner was not consistent with the Veteran's treatment records. As such, the September 2017 examiner found that a diagnosis of CFS was not established.

The most probative evidence on record regarding the Veteran's claimed CFS disability is the VA 2017 VA examination report, which documents that the Veteran does not have a diagnosis of a CFS. Although the Veteran complained of fatigue symptoms, such as tiredness and headaches, these are considered symptoms and do not constitute disabilities for which service connection can be granted, without a diagnosed or identifiable underlying malady or condition. There is no medical evidence of a current chronic diagnosed disability related to the reported conditions during the Veteran's active duty military service. The Veteran's symptoms of fatigue were attributed to his endocrine disabilities, diabetes mellitus II and a hypothyroid condition, and a diagnosis of chronic fatigue syndrome was ruled out. 

Expert testimony may be received from a suitably qualified expert when (1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable principles and methods and (3) the expert witness has applied the principles and methods reliably to the facts of the case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board recognizes that the July 2010 examiner found that the Veteran's symptoms of fatigue were consistent with CFS. However, further medical evidence, including the March 2016 neurology consult, support the medical opinion of the September 2017 examiner. The Board finds that probative medical evidence of record does not establish that the Veteran has a diagnosis of CFS. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current diagnosis of CFS, service connection for the condition is not warranted. 38 U.S.C.§ 1110  (West 2012); see also Brammer v. Derwinski, 3 Vet. App. 223, at 225   (1992). As there is no diagnosed disease or disability to which the symptoms can be attributed, service connection on a direct basis cannot be established.

While the Veteran has symptoms of fatigue, these are not considered a qualifying chronic disability, either as an undiagnosed illness or as a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms as per § 3.317. Rather, the Veteran's symptoms of fatigue are likely attributable to his medical disabilities, including diabetes mellitus and a hypothyroid condition, as per medical opinions. As hypothyroidism and diabetes mellitus are service-connected disabilities for which the Veteran is receiving compensation.  Should the Veteran feel that either service-connected disability has increased in severity, he is certainly free to file an appropriate claim for increase with his local VA regional office.  

Irritable Bowel Syndrome

The Veteran testified that he has had problems with his bowel movements since being deployed to Saudi Arabia in 1990. See Transcript at 5. He described the symptoms as bouts of constipation followed by diarrhea with cramping abdominal pain. He also complained of bright red blood in his stool. He testified that these symptoms, cycles of constipation followed by diarrhea, have remained constant since service.

The Veteran's post-separation VA treatment records indicate that he presented with complaints of bowel problems. See February 2018 CAPRI. His treating physician, Dr. C, endorsed that IBS was likely due to the alternating episodes of constipation and diarrhea. He concluded that IBS could not be ruled-out. There was no mention of the Veteran's prior colonoscopy or neurology consult.

In April 2015, the Veteran underwent an endoscopy to assess his gastrointestinal symptoms. The procedure revealed that he manifested with 4 polyps, diverticulitis, and hemorrhoids. There was no endorsement of IBS under the diagnosed conditions.

In March 2016, the Veteran was afforded a neurology consult. A diagnosis of IBS was noted based on history. The examination suspected a small fiber neuropathy based on the Veteran's history of erectile dysfunction, fluctuation in bowel habits, and excess truncal perspiration.

The Veteran was afforded VA examinations to assess IBS in July 2010 and September 2017. The July 2010 examiner noted a history of epigastric pain and hemorrhoids. The Veteran described a gradual progression of a cycle of constipation followed by diarrhea which inflame his hemorrhoids. He also reported epigastric pain from with radiation to bilateral groin area. The July 2010 examiner noted symptoms consistent with IBS, but noted that colonoscopies have been normal with polyps and diverticulitis noted.

The September 2017 examiner found there was insufficient evidence to establish a diagnosis of IBS. Medical records did not show symptoms of diarrhea or constipation consistent with IBS after service. The examiner endorsed that the Veteran had multiple colonoscopies and gastrointestinal consults for benign/precancerous polyps with no reports of diarrhea or constipation or any diagnosis associated with these. One note in the service treatment was positive for constipation; however, the examiner concluded that constipation, in and of itself, is not a pathologic condition.  Rather , he opined that there was no data that supports a causal association for environmental exposures in Southwest Asia and the most recent colonoscopy findings in 2015 of hemorrhoids, diverticulosis, and polyps.

The most probative evidence on record regarding the Veteran's claimed IBS disability is the VA 2017 VA examination report, which documents that the Veteran does not have a diagnosis of IBS. Although the Veteran complained of gastrointestinal symptoms, such as constipation, diarrhea, and epigastric pain, these are considered symptoms and do not constitute disabilities for which service connection can be granted, without a diagnosed or identifiable underlying malady or condition. There is medical evidence suggesting a diagnosis of IBS based on the Veteran's reported history. However, further diagnostic testing, including the cited colonoscopy and neurology consult, the Veteran's symptoms of constipation and diarrhea were attributed to treatment for his other conditions, including gastrointestinal (polyps, diverticulitis) and neurological (small fiber neuropathy) disabilities. The Board recognizes that the July 2010 examiner and Dr. C found that the Veteran's gastrointestinal symptoms were consistent with IBS. However, further medical evidence, including VA treatment records associated with colonoscopies and gastrointestinal and neurological consults, support the medical opinion of the September 2017 examiner. The Board finds that probative medical evidence of record does not establish that the Veteran has a diagnosis of IBS. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current diagnosis of IBS, service connection for the condition is not warranted. 38 U.S.C.§ 1110 (West 2012); see also Brammer (1992).

While the Veteran has symptoms of constipation and diarrhea, these are not considered a qualifying chronic disability, either as an undiagnosed illness or as a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms as per § 3.317. Rather, the Veteran's gastrointestinal symptoms are likely attributable to his gastrointestinal disabilities, benign polyps, as per medical opinions. As such, service connection as a result of Gulf War service is not warranted.

Fibromyalgia

The Veteran testified that he suffers from constant musculoskeletal pain. Transcript at 5. He first experienced flu-like symptoms following his deployment to Saudi Arabia in 1990. He was sent to Fitzsimmons Army Hospital for treatment of these symptoms. After being discharged from the hospital, he reported being sent to quarters for rest a few times while deployed due to symptoms of fatigue and muscle pain.

The Veteran was afforded VA examinations to assess fibromyalgia in July 2010 and September 2017. The July 2010 examiner noted a history of chronic sinus infections, treated with antibiotics, with sneezing fits and congestion. The Veteran reported low back, shoulder, elbow, and knee aches. A history of a herniated disc at L4-5, with subsequent spinal fusion was noted. The July 2010 examiner noted symptoms of musculoskeletal pain were consistent with fibromyalgia, but noted the Veteran's L4-5 spinal fusion relating to his back pain.

The September 2017 examiner found there was insufficient evidence to establish a diagnosis of fibromyalgia. Physical examination ruled out a diagnosis of fibromyalgia as too few trigger points were endorsed. A neurology consult was performed in March 2016 and effectively ruled out fibromyalgia. After review of the Veteran's updated medical history, the examiner found that the diagnosis of fibromyalgia by the July 2010 examiner was not consistent with the Veteran's treatment records. As such, the September 2017 examiner found that a diagnosis of fibromyalgia was not established.

The most probative evidence on record regarding the Veteran's claimed fibromyalgia disability is the VA 2017 VA examination report, which documents that the Veteran does not have a diagnosis of a fibromyalgia. Although the Veteran complained of musculoskeletal pain, including muscle and joint aches, these are considered symptoms and do not constitute disabilities for which service connection can be granted, without a diagnosed or identifiable underlying malady or condition. There is no medical evidence of a current chronic diagnosed disability related to the reported conditions during the Veteran's active duty military service. The Veteran's symptoms of low back, shoulder, elbow, and knee aches were attributed to an injury related to a workman's compensation claim following an occupational accident. The Board recognizes that the July 2010 examiner found that the Veteran's symptoms of pain were consistent with fibromyalgia. However, further medical evidence, including, including the March 2016 neurology consult, support the medical opinion of the September 2017 examiner. The Board finds that probative medical evidence of record does not establish that the Veteran has a diagnosis of fibromyalgia. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current diagnosis of IBS, service connection for the condition is not warranted. 38 U.S.C.§ 1110 (West 2012); see also Brammer (1992).

While the Veteran has symptoms of musculoskeletal pain, these are not considered a qualifying chronic disability, either as an undiagnosed illness or as a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms as per § 3.317. Rather, the Veteran's symptoms of musculoskeletal pain are likely attributable to his occupational injury, as per medical opinions. As such, service connection as a result of Gulf War service is not warranted.



ORDER

Service connection for chronic fatigue syndrome (CFS) is denied.

Service connection for fibromyalgia is denied.

Service connection for irritable bowel syndrome (IBS) is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


